              Case 2:19-cv-00065-AC Document 24 Filed 05/06/20 Page 1 of 2


 1   Robert C Weems (CA SBN 148156)
     WEEMS LAW OFFICES
 2   769 Center Blvd., PMB 38
     Fairfax, CA 94930
 3   Ph: 415.881.7653
     Fx: 866.610.1430
 4         rcweems@weemslawoffices.com
     Attorneys for Plaintiff,
 5   IAN CLAIR MACDOWELL

 6
 7              UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA
 8    IAN CLAIR MACDOWELL,                                Case No. 2:19-cv-00065-AC

 9          Plaintiff,                                    STIPULATION AND PROPOSED ORDER RE
                                                          SCHEDULING ORDER EXTENDING TIME
10    v.                                                  FILED BY IAN CLAIR MACDOWELL

11    ANDREW M. SAUL, Commissioner of
      Social Security,
12
            Defendant.
13
           The parties hereby stipulate and agree this date of May 6, 2020, subject to the Court’s approval
14
     and order, that there is good cause to extend time and to modify the scheduling order, ECF No. 13,
15
     and that Plaintiff’s time to move for summary judgment and/or remand be extended from April 25,
16
     2020 to May 20, 2020 with all other deadlines likewise extended. This is Plaintiff’s second extension
17
     of time.
18
           The good cause supporting this stipulation includes our evaluation that current motion status
19
     cannot with diligence meet professional standards given Mr. Weems reliance on the impact that the
20
     corona virus on normal case development and the additional review required as to the new
21
     regulations effective Mach 27, 2017 having not been subject to Ninth Circuit review.
22
23
           / / /
24
25
26
           / / /
27
28

                                                         1
     STIPULATION AND PROPOSED ORDER                                                  Case No. 2:19-cv-00065-AC
           Case 2:19-cv-00065-AC Document 24 Filed 05/06/20 Page 2 of 2


 1    WEEMS LAW OFFICES                      McGREGOR W. SCOTT, U.S. Attorney
                                             DEBORAH LEE STACHEL, Regional Chief
 2                                             Counsel, Region IX, Soc. Sec. Admin.
                                             ASIM MODI, Sp. Asst. U.S. Attorney
 3
      /s/Robert C. Weems               By:   /s/ ASIM MODI
 4    Robert C. Weems,                       Asim Modi, Sp. Asst. U.S. Attorney, Attorney for
      Attorney for Plaintiff                 Defendant
 5                                           (per e-mail authorization)
      SO ORDERED:
 6
 7   DATED: May 6, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
     STIPULATION AND PROPOSED ORDER                                    Case No. 2:19-cv-00065-AC
